DETAILED ACTION
This final office action is in response to claims 1-17 filed on 06/09/2021 for examination. Claims 1-17 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed June 6, 2021 has been entered. Claims 1-15 remain pending in the application. Claims 16 and 17 are newly added. Applicant’s arguments and amendments to the claims have overcome each and every claim objection previously set forth in the Non-Final Office Action mailed March 31, 2021. Further, Applicants’ arguments filed on 06/31/2021 regarding 35 U.S.C. 102 and 103 have been fully considered are not persuasive to differentiate against the cited art of Camenisch et al. (NPL: “Anonymous Attestation with Subverted TPMs”; August 2, 2017; Hereinafter “Camenisch”). Particularly: 
Applicant’s remarks opine Camenisch fails to disclose “receiving an original message from a trusted execution environment, the original message comprising an original digital signature authored by the trusted execution environment”. Remarks, pgs. 8-10. However, Examiner notes that Camenisch produces a first signature at the TPM, wherein the TPM performs the PreSign function to produce first nym’, and subsequently provides this first signature nym’ to the system for further processing (see pg. 27-28: Sign Protocol and Sign Proceed). Applicant further opines that the signatures tag’ and nym’ are not digital signatures as they are instead a portion of a signature. Remarks, pg. 9. However, Applicant’s remarks are unpersuasive. Firstly, nym’ is a digital signature and result of a digital sign process. As is well-known to those of ordinary skill in the art, a traditional digital signature is created by hashing a message and then encrypting the hashed message using a signing key (While not presently relied upon with regards to 35 U.S.C. 102 and 103, for additional reference, see, e.g., NPL: Ascertia, “Basics of Digital Signatures & PKI”, 2017  – page 3). This exact process is performed to create the first half of a split-signature – i.e., a first signature is created (to be subsequently signed by the second entity). See, e.g., wherein the PreSign function is clearly mathed out as H(m)^ssk1 (at pg. 24). Examiner notes H is defined as the hashing function (Id.), and ssk1 is the signing key (pg. 21, section 4.4: ssk1 is private signing key 1). This PreSign function is the function used in SignProceed at pg. 28 to create nym’. One of ordinary skill in the art would recognize and know the result of this sign function to comprise a standard digital signature as is known in the art. While Camenisch uses a split-signature system and uses the nomenclature “pre-signature” (on, e.g., pg. 79) for the first signature of the split-signature system, this is purely a difference in the Camenisch authors’ chosen term and not in actual implementation. Accordingly, one of ordinary skill in the art would recognize nym’ (and similarly, tag’) as a standard digital signature.
In view of the foregoing, Applicant’s amendments and remarks have been fully considered but are not persuasive to distinguish over the prior art.
Further, Applicant’s remarks and amendments with regards to 35 U.S.C. 101 have been fully considered, but fail bring claims 11-13 into statutory compliance with 35 U.S.C. 101. As currently amended, the mere recitation of a processor (line 2) fails to limit the claim to physical structure, as a reasonable interpretation of a processor is as software (as identified herein regarding 35 U.S.C. 101). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because each element of the claims can reasonably be interpreted as software. While claim 11 indicates “system comprising: one or more processors configured to: […]” (line 2), a “processor” may reasonably interpreted as software. The claims as written further lack physical elements recited in the body of the claim. Absent other physical elements, a reasonable interpretation of the claim(s) as written is as software. Accordingly, claims 11-13 fail to fall into a statutory category of invention as a software system alone is not a machine, a manufacture, a process nor a composition of matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camenisch et al. (NPL: “Anonymous Attestation with Subverted TPMs”; August 2, 2017; Herein “Camenisch”).
Regarding claim 1, Camenisch teaches a computer-implemented method (Abstract pg. 1: technique implemented in computer system) comprising: 
receiving an original message from a trusted execution environment, the original message comprising an original digital signature authored by the trusted execution environment (Sign Protocol, pg. 27: “The sign protocol runs between a TPM Mi and a Host Hj”, where TPM signs the message m <i.e., original message> and provides it to the host Hj; and Sign Proceed, pg. 28: “(b) Hj upon receiving (sid, ssid, tag, nym’) from Mi completes the signature” <i.e., Host Hj receives nym’ from TPM>, noting that nym’ is a signature <i.e., the original digital signature> SSIG.PreSign (tsk, (0, m, bsn)), see immediately preceding subsection (a); Note: while the described embodiment is directed to direct anonymous attestation (DAA) with said trusted execution environment in a TPM, Introduction pgs. 1-2 at paragraph 2 further discloses wherein the current extension of this DAA called EPID is also used in Intel SGX <i.e., software TEE>.); 
computing a proof of knowledge for the original digital signature (Sign Proceed (b), pg. 28: “Prove that tag and nym are valid split signatures under public key gpk and that is owns a valid issuer credential cred on gpk, without revealing gpk or cred <i.e., proof of knowledge using the signature>. πSIGN [Wingdings font/0xDF]NIZK{(gpk, cred) : ESIG.Vf(ipk, cred, gpk) = 1 ^ SSIG.Vf(gpk, tag, (0, m, bsn)) = 1 ^ SSIG.Vf(gpk, nym, (1, bsn)) = 1}”; see also sections 4.1-4.3 and section 2.1 for a high-level presentation of the general idea, which is to provide proof of knowledge of the TPM signature rather than the original signature itself to provide subversion resilience); and 
modifying the original message by replacing the original digital signature with the proof of knowledge (Sign Proceed (b), pg. 28: “Set σ [Wingdings font/0xDF](tag, nym, πSIGN) and output (SIGNATURE, sid, ssid, σ) <in .  

Regarding claim 2, Camenisch teaches the method of claim 1, comprising: 
receiving a request for remote attestation of a reference binary from a remote verifier (High-Level, pg. 7 – verifier requests a basename <i.e., reference binary> from the platform to check the platform is a legitimate platform; Abstract pg. 1: platform is remotely attesting); 
calculating, with the trusted execution environment and in response to the remote attestation request, the original digital signature based on the reference binary (Sign Request, pg. 28: Mi <i.e., the TPM> receives (sid, ssid, m, bsn <i.e., reference binary>) from Hj <i.e., host sends request received from verifier to TPM for signing, see, e.g., High-Level Functional at pg. 7>; and Sign Proceed, pg. 28: “(a) Mi on input (SIGNPROCEED, sid, ssid) creates the first part of the split signature on m w.r.t. bsn: Retrieve the signature request (sid, ssid, Hj, m, bsn) and key (sid, Hj, tsk). Set tag’ [Wingdings font/0xDF] SSIG.PreSign(tsk, (0, m, bsn)) and nym’ <i.e., original digital signature> [Wingdings font/0xDF] SSIG.Presign(tsk, (1, bsn)).”; Abstract pg. 1: platform is remotely attesting), wherein the original digital signature comprises an original revocation token (Sign Proceed (a) pg. 28: nym’ <i.e., original digital signature> [Wingdings font/0xDF] SSIG.PreSign(tsk <i.e., the original revocation token>, (1, bsn)); Join, pg. 32: tsk <i.e., original revocation token> modified to produce gpk; Game 14 pg. 78: gpk value <i.e., the modified verification> may be placed on the revocation list; then Verify, pg. 28: “The verify algorithm allows one to check whether a signature σ on message m w.r.t. basename bsn and private key revocation list is valid.”) and the modifying of the original message comprises replacing the original revocation token with a randomized revocation token (Join, pg. 32: tsk <i.e., original revocation token> modified to produce gpk; Verify, pg. 28: “The verify algorithm allows one to check whether a signature σ on message m w.r.t. basename bsn and private key revocation list is valid. […] For every gpki ; and 
transmitting, to the verifier, the modified original message comprising the proof of knowledge and the randomized revocation token (Sign Proceed (b) pg. 28:“Prove that tag and nym are valid split signatures under public key gpk and that it owns a valid issuer credential cred on gpk, without revealing gpk or cred”, then using πSIGN produced “Set σ <i.e., signature> [Wingdings font/0xDF] (tag, nym, πSIGN <i.e., proof of knowledge>)”; Verify pg. 28: verifier receives (VERIFY, sid, m, bsn, σ, RL) for verification of the signature, and  “For every gpki ξ RL <i.e., revocation list>, check that SSIG.VF(gpki, nym, (1, bsn)) is not equal to 1” <i.e., revised message with modified token gpki provided to verifier>). 

Regarding claim 3, Camenisch teaches the method of claim 1, wherein the original message comprises an original revocation token prepared by the trusted execution environment (Sign Proceed (a) pg. 28: nym’ <i.e., original digital signature> [Wingdings font/0xDF] SSIG.PreSign(tsk <i.e., the original revocation token>, (1, bsn)); Join, pg. 32: tsk <i.e., original revocation token> modified to produce gpk; Game 14 pg. 78: gpk made from tsk used on the revocation list; then Verify, pg. 28: “The verify algorithm allows one to check whether a signature σ on message m w.r.t. basename bsn and private key revocation list is valid.”) and the method comprises: 
randomizing the original revocation token (Verify, pg. 28: “The verify algorithm allows one to check whether a signature σ on message m w.r.t. basename bsn and private key revocation list is valid. […] For every gpki ξ RL <i.e., Revocation List>, check that SSIG.VF(gpki, nym, (1, bsn)) is not equal to 1; Divertible, pg. 5: randomness is added to every contribution to the signature from the TPM; Insufficiency pg. 16: gpk bound to membership); 
modifying the original message by replacing the original revocation token with the randomized revocation token (Verify, pg. 28: “The verify algorithm allows one to check whether a signature σ on message m w.r.t. basename bsn and private key revocation list is valid. […] For every gpki ξ RL <i.e., Revocation List>, check that SSIG.VF(gpki, nym, (1, bsn)) is not equal to 1 <i.e., gpk included in message to Verifier instead to tsk>; Divertible, pg. 5: randomness is added to every contribution to the signature from the TPM; Insufficiency pg. 16: gpk bound to membership).

Regarding claim 5, Camenisch teaches the method of claim 4, further comprising randomly selecting a parameter (pg. 20-21, section 4.3 – signature scheme uses random element, “can be randomized using the randomization token w to obtain a signature σ’ = (r’, s’, t’) by picking a random u’ [Wingdings font/0xDF]Z Z_q and computing r’ [Wingdings font/0xDF] r^u’, s’ [Wingdings font/0xDF] s^(1/u’), t’ [Wingdings font/0xDF] (tw^(u’-1))^(1/u’2)” and is similarly include in the present DAA technique <see pg. 32-33, section 6>), wherein the original revocation token is randomized by modifying one or more fields of the original revocation token based on a randomly selected parameter (pg. 20-21, section 4.3 – signature scheme uses random element, “can be randomized using the randomization token w to obtain a signature σ’ = (r’, s’, t’) by picking a random u’ [Wingdings font/0xDF]Z Z_q and computing r’ [Wingdings font/0xDF] r^u’, s’ [Wingdings font/0xDF] s^(1/u’), t’ [Wingdings font/0xDF] (tw^(u’-1))^(1/u’2)” and is similarly include in the present DAA technique <see pg. 32-33, section 6>).  

Regarding claim 6, Camenisch teaches the method of claim 5, wherein the trusted execution environment locally stores a trusted private key (A new DAA pg. 3: TPM stores its own secret key <i.e., private key> for generating signatures; See also pg. 19, section 4.3 wherein the signature key uses the secret signing key), the trusted execution environment authors the original digital signature with the trusted private key (A new DAA pg. 3: TPM stores its own secret key <i.e., private key> for generating signatures; Construction pg. 24: Secret key tsk used by TPM to generate original signature. For further Sign Proceed (a) pg. 28 wherein nym’ is generated using tsk), and the randomized revocation token includes parameters sufficient to revoke the trusted private key (Verify, pg. 28: “The verify algorithm allows one to check whether a signature σ on message m w.r.t. basename bsn and private key revocation list is valid. […] For every gpki ξ RL <i.e., Revocation List>, check that SSIG.VF(gpki, nym, (1, bsn)) is not equal to 1 <i.e., invalid tsk used to produce the gpki leads sufficient for revocation>; Divertible, pg. 5: randomness is added to every contribution to the signature from the TPM; Insufficiency pg. 16: gpk bound to membership).  

Regarding claim 7, Camenisch teaches the method of claim 1, wherein a host processing system comprises an intermediate processing system and the trusted execution environment and the intermediate processing system performs the receiving, the computing, and the modifying (High-Level pg. 7: system includes TPM and a Host positioned between the TPM and Verificer <i.e., Host is intermediate processing system> to sanitize the TPM communication with Verifier, and see Sign Proceed pg. 28 and herein with regards to claim 1, the host Hj performs the receiving, computing, and the modifying steps).

Regarding claim 8, Camenisch teaches the method of claim 1, comprising: 
receiving a request from a verifying processing system for remote attestation of a reference binary (High-Level, pg. 7 – verifier requests a basename <i.e., reference binary> from the platform to check the platform is a legitimate platform; Abstract pg. 1: platform is remotely attesting); and 
deploying the reference binary in the trusted execution environment based on the received request (Sign Request, pg. 28: Mi <i.e., the TPM> receives (sid, ssid, m, bsn <i.e., reference binary>) from Hj <i.e., host sends request received from verifier to TPM for signing, see, e.g., High-Level Functional at pg. 7>; and Sign Proceed, pg. 28: “(a) Mi on input (SIGNPROCEED, sid, ssid) creates the first part of the .  

Regarding claim 9, Camenisch teaches the method of claim 8, wherein the original message comprises a digest computed by the trusted execution environment based on the reference binary (Sign Proceed (a) pg. 28: “Mi <i.e., the TPM> on input (SIGNPROCEED, sid, ssid) creates the first part of the split signature on m w.r.t. bsn” and “nym’ <i.e., original signature> [Wingdings font/0xDF] SSIG.PreSign(tsk, (1, bsn <i.e., reference binary>))” <i.e., TPM signature produced and provided to Hj in Sign Proceed (b) based on the reference binary>; Note, while not presently relied on, for additional reference regarding signatures including a hash see, e.g., Olenski (NPL: “How do Digital Signatures Work”, May 18, 2015)).  

Regarding claim 10, Camenisch teaches the method of claim 9, wherein the digest comprises a hash of the reference binary (Sign Proceed (a) pg. 28: “Mi <i.e., the TPM> on input (SIGNPROCEED, sid, ssid) creates the first part of the split signature on m w.r.t. bsn” and “nym’ <i.e., original signature> [Wingdings font/0xDF] SSIG.PreSign(tsk, (1, bsn <i.e., reference binary>))” <i.e., TPM signature produced and provided to Hj in Sign Proceed (b) based on the reference binary>; Note, while not presently relied on, for additional reference regarding signatures including a hash see, e.g., Olenski (NPL: “How do Digital Signatures Work”, May 18, 2015)).  

Regarding claim 11, Camenisch discloses a processing system comprising: one or more processors (Abstract pg. 1: technique implemented in computing system <i.e., contains processors>, and facilitates direct anonymous attestation of computers) configured to: 
receive an original message from a trusted execution environment, the original message comprising an original digital signature authored by the trusted execution environment (Sign Protocol, Sign Proceed, pg. 28: “(b) Hj upon receiving (sid, ssid, tag, nym’) from Mi completes the signature” <i.e., Host Hj receives nym’ from TPM>, noting that nym’ is a signature <i.e., the original digital signature> SSIG.PreSign (tsk, (0, m, bsn))”, see immediately preceding subsection (a); Note: while the described embodiment is directed to direct anonymous attestation (DAA) with said trusted execution environment in a TPM, Introduction pgs. 1-2 at paragraph 2 further discloses wherein the current extension of this DAA called EPID is also used in Intel SGX <i.e., software TEE>.); 
compute a proof of knowledge for the original digital signature (Sign Proceed (b), pg. 28: “Prove that tag and nym are valid split signatures under public key gpk and that is owns a valid issuer credential cred on gpk, without revealing gpk or cred <i.e., proof of knowledge using the signature>. πSIGN [Wingdings font/0xDF]NIZK{(gpk, cred) : ESIG.Vf(ipk, cred, gpk) = 1 ^ SSIG.Vf(gpk, tag, (0, m, bsn)) = 1 ^ SSIG.Vf(gpk, nym, (1, bsn)) = 1}”; see also sections 4.1-4.3 and section 2.1 for a high-level presentation of the general idea, which is to provide proof of knowledge of the TPM signature rather than the original signature itself to provide subversion resilience); and 
modify the original message by replacing the original digital signature with the proof of knowledge (Sign Proceed (b), pg. 28: “Set σ [Wingdings font/0xDF](tag, nym, πSIGN) and output (SIGNATURE, sid, ssid, σ) <in combination with m towards the verifier, see “Verify” comprising input (VERIFY, sid, m, bsn, σ, RL)>”; see also Verify, pg. 28: The origional signature nym’ provided by the TPM is not present in the signature output by the host Hj and the prove signature σ is output instead).  

Regarding claim 12, Camenisch discloses the processing system of claim 11, wherein the one or more processors (Abstract pg. 1: technique implemented in computing system <i.e., contains processors>, and facilitates direct anonymous attestation of computers) are configured to:  Page 33 of 35Attorney Docket No. 817137 (Client Ref. NLE-878-18-US) 
receive a request for remote attestation of a reference binary from a remote verifier (High-Level, pg. 7 – verifier requests a basename <i.e., reference binary> from the platform to check the platform is a legitimate platform; Abstract pg. 1: platform is remotely attesting); 
calculate, within the trusted execution environment and in response to the remote attestation request, the original digital signature based on the reference binary (Sign Request, pg. 28: Mi <i.e., the TPM> receives (sid, ssid, m, bsn <i.e., reference binary>) from Hj <i.e., host sends request received from verifier to TPM for signing, see, e.g., High-Level Functional at pg. 7>; and Sign Proceed, pg. 28: “(a) Mi on input (SIGNPROCEED, sid, ssid) creates the first part of the split signature on m w.r.t. bsn: Retrieve the signature request (sid, ssid, Hj, m, bsn) and key (sid, Hj, tsk). Set tag’ [Wingdings font/0xDF] SSIG.PreSign(tsk, (0, m, bsn)) and nym’ <i.e., original digital signature> [Wingdings font/0xDF] SSIG.Presign(tsk, (1, bsn)).”; Abstract pg. 1: platform is remotely attesting), wherein the original digital signature comprises an original revocation token (Sign Proceed (a) pg. 28: nym’ <i.e., original digital signature> [Wingdings font/0xDF] SSIG.PreSign(tsk <i.e., the original revocation token>, (1, bsn)); Join, pg. 32: tsk <i.e., original revocation token> modified to produce gpk; Game 14 pg. 78: gpk value <i.e., the modified verification> may be placed on the revocation list; then Verify, pg. 28: “The verify algorithm allows one to check whether a signature σ on message m w.r.t. basename bsn and private key revocation list is valid.”) and the one or more processors are configured to modify the original message by replacing the original revocation token with a randomized revocation token (Join, pg. 32: tsk <i.e., original revocation token> modified to produce gpk; Verify, pg. 28: “The verify algorithm allows one to check whether a signature σ on message m w.r.t. basename bsn and private key revocation list is valid. […] For every gpki ξ RL <i.e., Revocation List>, check that SSIG.VF(gpki, nym, (1, bsn)) is not equal to 1; Divertible, pg. 5: randomness is added to every contribution to the signature from the TPM; Insufficiency pg. 16: gpk bound to membership); and 
transmit, to the verifier, the modified original message comprising the proof of knowledge and the randomized revocation token (Sign Proceed (b) pg. 28:“Prove that tag and nym are valid split Verify pg. 28: verifier receives (VERIFY, sid, m, bsn, σ, RL) for verification of the signature, and  “For every gpki ξ RL <i.e., revocation list>, check that SSIG.VF(gpki, nym, (1, bsn)) is not equal to 1” <i.e., revised message with modified token gpki provided to verifier>).  

Regarding claim 13, Camenisch discloses the processing system of claim 11, comprising an intermediate processing system and the trusted execution environment (High-Level pg. 7: system includes TPM and a Host positioned between the TPM and Verificer <i.e., Host is intermediate processing system>, and see Sign Proceed pg. 28 and herein with regards to claim 1, the host Hj performs the receiving, computing, and the modifying steps), wherein at least one of the intermediate processing system and the trusted execution environment comprise the one or more processors (Abstract pg. 1: technique implemented in computing system <i.e., contains processors>, and facilitates direct anonymous attestation of computers. TPM may also comprise a hardware system that performs functions <i.e., processes>.).  

Regarding claim 14, Camenisch discloses a non-transitory computer-readable medium comprising code for configuring one or more processors (Abstract pg. 1: technique implemented in computing system <i.e., contains processors>, and facilitates direct anonymous attestation of computers) to: 
receive an original message from a trusted execution environment, the original message comprising an original digital signature authored by the trusted execution environment (Sign Protocol, pg. 27: “The sign protocol runs between a TPM Mi and a Host Hj”; and Sign Proceed, pg. 28: “(b) Hj upon receiving (sid, ssid, tag, nym’) from Mi completes the signature” <i.e., Host Hj receives nym’ from TPM>, Note: while the described embodiment is directed to direct anonymous attestation (DAA) with said trusted execution environment in a TPM, Introduction pgs. 1-2 at paragraph 2 further discloses wherein the current extension of this DAA called EPID is also used in Intel SGX <i.e., software TEE>.); 
compute a proof of knowledge for the original digital signature (Sign Proceed (b), pg. 28: “Prove that tag and nym are valid split signatures under public key gpk and that is owns a valid issuer credential cred on gpk, without revealing gpk or cred <i.e., proof of knowledge using the signature>. πSIGN [Wingdings font/0xDF]NIZK{(gpk, cred) : ESIG.Vf(ipk, cred, gpk) = 1 ^ SSIG.Vf(gpk, tag, (0, m, bsn)) = 1 ^ SSIG.Vf(gpk, nym, (1, bsn)) = 1}”; see also sections 4.1-4.3 and section 2.1 for a high-level presentation of the general idea, which is to provide proof of knowledge of the TPM signature rather than the original signature itself to provide subversion resilience); and 
modify the original message by replacing the original digital signature with the proof of knowledge (Sign Proceed (b), pg. 28: “Set σ [Wingdings font/0xDF](tag, nym, πSIGN) and output (SIGNATURE, sid, ssid, σ) <in combination with m towards the verifier, see “Verify” comprising input (VERIFY, sid, m, bsn, σ, RL)>”; see also Verify, pg. 28: The origional signature nym’ provided by the TPM is not present in the signature output by the host Hj and the prove signature σ is output instead).  

Regarding claim 15, Camenisch discloses the non-transitory computer-readable medium of claim 14, comprising code for configuring the one or more processors (Abstract pg. 1: technique implemented in computing system <i.e., contains processors>, and facilitates direct anonymous attestation of computers) to: 
receive a request for remote attestation of a reference binary from a remote verifier (High-Level, pg. 7 – verifier requests a basename <i.e., reference binary> from the platform to check the platform is a legitimate platform; Abstract pg. 1: platform is remotely attesting); 
calculate, within the trusted execution environment and in response to the remote attestation request, the original digital signature based on the reference binary (Sign Request, pg. 28: Mi <i.e., the TPM> receives (sid, ssid, m, bsn <i.e., reference binary>) from Hj <i.e., host sends request received from verifier to TPM for signing, see, e.g., High-Level Functional at pg. 7>; and Sign Proceed, pg. 28: “(a) Mi on input (SIGNPROCEED, sid, ssid) creates the first part of the split signature on m w.r.t. bsn: Retrieve the signature request (sid, ssid, Hj, m, bsn) and key (sid, Hj, tsk). Set tag’ [Wingdings font/0xDF] SSIG.PreSign(tsk, (0, m, bsn)) and nym’ <i.e., original digital signature> [Wingdings font/0xDF] SSIG.Presign(tsk, (1, bsn)).”; Abstract pg. 1: platform is remotely attesting), wherein the original digital signature comprises an original revocation token (Sign Proceed (a) pg. 28: nym’ <i.e., original digital signature> [Wingdings font/0xDF] SSIG.PreSign(tsk <i.e., the original revocation token>, (1, bsn)); Join, pg. 32: tsk <i.e., original revocation token> modified to produce gpk; Game 14 pg. 78: gpk value <i.e., the modified verification> may be placed on the revocation list; then Verify, pg. 28: “The verify algorithm allows one to check whether a signature σ on message m w.r.t. basename bsn and private key revocation list is valid.”) and the code for modifying the original message comprises code for configuring the one or more processors to replace the original revocation token with a randomized revocation token (Join, pg. 32: tsk <i.e., original revocation token> modified to produce gpk; Verify, pg. 28: “The verify algorithm allows one to check whether a signature σ on message m w.r.t. basename bsn and private key revocation list is valid. […] For every gpki ξ RL <i.e., Revocation List>, check that SSIG.VF(gpki, nym, (1, bsn)) is not equal to 1; Divertible, pg. 5: randomness is added to every contribution to the signature from the TPM; Insufficiency pg. 16: gpk bound to membership); and 
transmit, to the verifier, the modified original message comprising the proof of knowledge and the randomized revocation token (Sign Proceed (b) pg. 28:“Prove that tag and nym are valid split Verify pg. 28: verifier receives (VERIFY, sid, m, bsn, σ, RL) for verification of the signature, and  “For every gpki ξ RL <i.e., revocation list>, check that SSIG.VF(gpki, nym, (1, bsn)) is not equal to 1” <i.e., revised message with modified token gpki provided to verifier>).

Regarding claim 16, Camenisch discloses the method of claim 1, wherein the original digital signature cannot be derived from the proof of knowledge (pg. 18, section 4.1 – NIZK is a zero-knowledge proof is used for the signatures <i.e., which by definition prevents derivation of underlying information/signature value based on the proof>; pg. 28, NIZK used for πsign in the system, Further note: NIZK is the same system provided in, e.g., [0066] of applicant’s specification).  

Regarding claim 17, Camenisch discloses the processing system of claim 11, wherein the original digital signature cannot be derived from the proof of knowledge (pg. 18, section 4.1 – NIZK is a zero-knowledge proof is used for the signatures <i.e., which by definition prevents derivation of underlying information/signature value based on the proof>; pg. 28, NIZK used for πsign in the system, Further note: NIZK is the same system provided in, e.g., [0066] of applicant’s specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Camenisch, further in view of Jacquin et al. (US20170222878, Hereinafter “Jacquin”).
Regarding claim 4, Camenisch teaches the method of claim 3. While Camenisch discloses receiving a message targeted to a verifier, modifying the message, and transmitting the modified message to the destination address (see, e.g., Camenisch at High-Level pg. 7, and see Sign Proceed pg. 28, wherein the modified signature is routed to the Verifier for verification), Camenisch appears to fail to specifically disclose wherein the original message comprises a destination address.  
However, Jacquin discloses a system for routing messages in a direct anonymous attestation scheme (abstract, [0028]), wherein the original message comprises a destination address ([0038-0039] – traffic received contains destination addresses, wherein the destination address is used in routing the intended message to an intended target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Camenisch with the teachings of Jacquin, wherein the original message comprises a destination address, so that the intermediate Hj system of Camenisch knows how to route the modified message to the verifier (see, e.g., Camenisch at High-Level pg. 7 disclosing receiving a message from the TPM and routing it to a verifier, with Jacquin at [0038]-[0039] for using routing addresses in network traffic).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ateniese et al. (NPL: “Subversion-Resilient Signatures: Definitions, Constructions and Applications”; October 30, 2015) discloses a tamper-proof firewall used to sanitize a signature to protect against subversion of the signature algorithm, wherein the signature is re-randomized.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.W./Examiner, Art Unit 2438     
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438